Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4-6, 10-15, 17-34, 36, 39, 41-50, 52, 54-55, 58, 63-66, and 69-70 were canceled. 
Claims 1-3, 7-9, 16, 35, 37-38, 40, 51, 53, 56-57, 59-62, 67-68, and 71-72 are pending.
Claims 16, 60-62 and 68 were withdrawn from further consideration.
Claims 1-3, 7-9, 35, 37-38, 40, 51, 53, 56-57, 59, 67, and 71-72 are under consideration. 

Withdrawn Rejections
Objection of Claim(s) 1 is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Objection of Claim(s) 9 is withdrawn. Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claims 57 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claim(s) 1, 3-5, 10, 37-38, 40, 51, 53, 57, 59 and 67 under 35 U.S.C. 102(a)(1) as being anticipated by US2016/0185875 is withdrawn.  Applicant amended the claim(s), thereby obviating this rejection/objection. 

Rejection of Claims 1, 3-5, 10, 13, 37-38, 40, 51, 53, 57, 59 and 67 under 35 U.S.C. 103 as being unpatentable over US2016/0185875 and US2015/0344549 is withdrawn.  Applicant canceled the claim 13 and therefore this rejection is moot. 


Maintained / New Rejections Necessitated by Claim Amendments 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-3, 7-8, 35, 37-38, 40, 51, 53, 56-57, 59, 67, and 71-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Regents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., binding to antigen, high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Additionally, “An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies.”  Amgen Inc v. Sanofi 124 USPQ2d 1354, 1361 (Fed. Cir. 2017).  “Further, the “newly characterized antigen” test flouts basic legal principles of the written description requirement. Section 112 requires a “written description of the invention.” But this test allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen. The test thus contradicts the statutory “quid pro quo” of the patent system where “one describes an invention, and, if the law's other requirements are met, one obtains a patent.” Ariad, 598 F.3d at 1345.”  Amgen at 1362.  
Claim Analysis
The instant specification disclosed activatable EGFR antibodies 1 and 2 wherein S1 and S2 are conjugated by isopeptide bond by transglutaminase (page 71-72, Table 10).  The instant specification further disclosed activatable antibodies 3 and 4 having a disulfide-conjugated shield (page 71-72, Table 10).  The instant specification further disclosed a few more activatable antibodies in Table 11 in page 74, but these antibodies have same S1 and S2 moieties as disclosed in Table 10 (These S1 and S2 moieties are SEQ ID NO: 140-143 and 227 as claimed in instant claim 9). The instant specification also disclosed activatable antibodies with glycan-binding protein-glycan complex (paragraph 280-281). 
However, several species activatable antibodies disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus as claimed in instant claims. For example, only a few S1 and S2 moieties for isopeptide bond by transglutaminase disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus comprising all the possible S1 and S2 moieties for isopeptide bond known in the art and yet to be discovered. 
Claim 8 specifies the specific amino acid sequence for association moiety B and C, but it does not define specific sequence for disease-sensing releasable moiety DS1 and DS2.
Claims 71-72 recites the activatable antibody comprising S1 and S2 comprising both isopeptide and glycan binding domain. However, as discussed above, while the instant specification disclosed the activatable antibodies comprising each of isopeptide and glycan binding domain, the instant specification does not disclose the activatable antibody comprising both.  Furthermore, claims 71-72 do not define specific sequence for isopeptide forming S1/S2 and glycan binding domain.  Therefore, the instant specification does not provide adequate written description for claims 71-72.
  In summary, while the instant specification provide adequate written description for the several species of activatable antibodies, it does not show that the inventors are in possession of genus of activatable antibodies as claimed in instant claims.
In view of the aforementioned case law and in view of the lack of any specific description for S1 and S2 (e.g. specific sequence for S1 and S2), the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.  

Response to Arguments
In the reply filed on 23 February 2022, Applicant argued, “Solely in an effort to expedite prosecution, and without acquiescing to the correctness of the ground of the rejection, claim 1 has been amended to recite the features of canceled claims 5 and 6, i.e., “wherein S1 comprises a first association moiety (B), and S2 comprises a second association moiety (C), and wherein B and C are conjugated to each other by an isopeptide bond.” Claims 4, 10, 13, and 15 have also been canceled without prejudice. Applicant respectfully submits that isopeptide bonds, the transglutamination reaction by which they are formed, and exemplary transglutaminase enzymes that catalyze such reactions are described in detail at paragraphs [0140]-[0147] and FIG 2A of the specification. Numerous exemplary acyl donor residue-containing amino acid sequences and acyl acceptor residue-containing amino acid sequences (i.e., B and C recited in amended claim 1) that can be incorporated into S1 and S2, respectively, are provided in Table 2 and at paragraphs [0142]-[0143] of the specification. Given the teachings of the specification, including Examples 2A, 4-5, 9, and 11-12, it would be apparent to a skilled artisan that Applicant was in possession of the genus of activatable antibodies recited in the amended claims. In view of the foregoing, Applicant respectfully requests that the rejection of claims 1-3, 7-9, 35, 37-38, 40, 51, 53, 56-57, 59, 67, and 71-72 under 35 U.S.C. 112(a), as allegedly failing to comply with the written description requirement, be withdrawn” (second paragraph of page 9).
Applicant's arguments have been fully considered but they are not persuasive.  As Table 2 shows, the association moieties B and C exemplified in Table 2 are structurally very diverse.  Therefore, the instant specification does not provide “structural features common to the members of the genus” so that one of ordinary skill in the art can visualize or recognize the members of the genus.  Furthermore, several species of “the association moieties B and C” cannot be considered as a representative number of species falling within the scope of genus encompassing all the possible acyl donor and acyl acceptor known in the art and yet to be discovered. In addition, only SEQ ID NO: 1 and 2 of these acyl donor and acyl acceptor are exemplified in the instant specification.  Therefore, while the instant specification provide adequate written description for the several species of activatable antibodies as discussed above, it does not show that the inventors are in possession of genus of activatable antibodies as claimed in instant claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 7, 37-38, 40, 51, 53, 57, 59 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0185875 (hereinafter US875) and US2018/0125988 (hereinafter US988).

Regarding claim 1, 37-38 and 40, US875 teaches antibody-based therapeutic agent which is capable of being selectively activated in a target cell or tissue to treat a condition in the target cell or tissue (paragraph 010).  US875 teaches that the hinge antibody comprises a functional antibody, two inhibitory domains, and four cleavable linkers (paragraph 011, Figure 1). The functional antibody is capable of treating the condition in an activated state and comprises two light chains and two heavy chains. Each of the two inhibitory domains consists of two peptide arms (corresponding to S1 and S2 of instant application) interconnected by disulfide bonds. Each of the four cleavable linkers (corresponding to DS1 and DS2 of instant application) comprises a peptide substrate cleavable by an enzyme that is specifically or highly expressed in the target cell or tissue. Each cleavable linker connects one of the two peptide arms of the two inhibitory domains to the N-terminals of one of the two light chains and two heavy chains of the functional antibody (paragraph 011).  The cysteine residues for the disulfide bonds in the inhibitory domain of US875 are correspond to association moieties B and C.
Regarding claim 3, US875 teaches that each of the inhibitory domain comprises the amino acid sequence of SEQ ID NO: 10 (paragraph 015).  SEQ ID NO: 10 is amino acid sequence for 15 amino acid residues (page 19). 
Regarding claim 51 and 53, US875 teaches that the inhibitory domain proposed in this disclosure can be attached to the N-termini of a bispecific antibody (e.g., catumaxomab) in a way similar to those discussed herein (paragraph 155). Other antibody-based therapeutics suitable for use in the present invention include, but are not limited to, bispecific diabody, trispecific Fab3 antibodies, bivalent minibodies, triabody, tetrabody, scFv fragments, Fab fragments, and Bis-scFv fragments (paragraph 155).
Regarding claim 57, US875 teaches that the functional antibody is … anti-CTLA-4 antibody, anti-HER2 antibody, anti-EGFR antibody, … , anti-CD3 antibody (paragraph 013). 
Regarding claim 59, US875 teaches that the hinge structures of the inhibitory domains 120, upon being attached to the functional antibody 110, sterically mask the ligand-binding site of the functional antibody 110 (paragraph 064). Therefore, the cleaving of the cleavable linkers will unblock the binding of the antibody to its target.
Regarding claim 67, US875 teaches that in addition to the hinge antibody, said pharmaceutical composition further comprises a pharmaceutically-acceptable carrier (paragraph 093)
However, US875 does not teach that B and C are conjugated to each other by an isopeptide bond which is catalyzed by transglutaminase.
Regarding claim 1 and 7, US988 teaches a protease-activatable antibody (paragraph 076). US988 teaches that transglutaminases are enzymes that catalyze the formation of an isopeptide bond between the γ-carboxamide group of glutamine of a payload peptide or protein and the ε-amino group of a lysine in a lysine-engineered XTEN (or an N-terminal amino group), thereby creating inter- or intramolecular cross-links between the XTEN and payload (paragraph 041).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US875 and US988 to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would use isopeptide bond between glutamine and lysine taught by US988 in order to conjugate association moieties B and C.  Since this isopeptide bond system is well known in the art like disulfide bond in the activatable antibody of US875, one of ordinary skill in the art would replace disulfide bond of US875 with isopeptide bond of US988 in order to make alternative activatable antibody.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claims 1, 3, 7, 37-38, 40, 51, 53, 56-57, 59 and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0185875 (hereinafter US875) and US2018/0125988 (hereinafter US988) as applied to claims 1, 3, 7, 37-38, 40, 51, 53, 57, 59 and 67 above, and further in view of US2019/0016819 (hereinafter US819).
 Regarding Claims 1, 3, 7, 37-38, 40, 51, 53, 57, 59 and 67, teachings of US875 and US988 were discussed above.
However, US875 and US988 do not teach that the antibody is an antibody-drug conjugate.
Regarding claim 56, US819 teaches that in general, the probody comprises at least an antibody or antibody fragment thereof (collectively referred to as “AB”), capable of specifically binding a target, wherein the AB is modified by a masking moiety (MM) (paragraph 150).  US819 teaches an activatable antibody (paragraph 151).  US819 teaches antibody-drug conjugate (paragraph 007).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US875, US988 and US819 to arrive at the claimed invention for the following reasons.  One of ordinary skill in the art would replace antibody portion of US875 and US988 with antibody-drug conjugate of US819 in order to make alternative activatable antibody-drug conjugate.  Since it is well known in the art that antibody and antibody-drug conjugate are both used in the cancer therapy, one of ordinary skill in the art would be motivated to make alternative activatable antibody comprising antibody-drug conjugate. Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
In the response filed on 23 February 2022, Applicant argued, “Applicant respectfully submits that the neither US ‘875 or US ‘988, alone or in combination, teaches or suggests an activatable antibody within the scope of the amended claims. As acknowledged by the Examiner, US ‘875 neither teaches nor suggests isopeptide bonds. The deficiency in the teachings of US ‘875 is not remedied by US ‘988, which discusses the formation of isopeptide bonds between two separate molecules, i.e., an XTEN (i.e., an “extended recombinant polypeptide”) and a payload. See, e.g., FIG 8A of US ‘988, which provides a schematic representation of a transglutaminase reaction in which two proteins are conjugated. US ‘988 does not teach or suggest a transglutaminase reaction between an acyl donor-containing amino acid residue and an acyl acceptor-containing amino acid residue within a single molecule (e.g., a single activatable antibody). A skilled artisan reading the cited references would not be motivated to construct an activatable antibody within the scope of amended claim 1. Nor would a skilled artisan reading the cited references have a reasonable expectation that transglutaminase treatment of such an activatable antibody would result in the efficient conjugation of association moiety B and association moiety C within the same antibody molecule, rather than the conjugation of association moiety B of one activatable antibody molecule and association moiety C of another activatable antibody molecule.
In Example 4, Applicant demonstrated that complete steric shields were formed on two exemplary activatable anti-EGFR antibodies (i.e., EGFR Ab 1 and EGFR Ab 2) when each fusion antibody was treated with transglutaminase under different reaction conditions. See paragraphs [0286]-[0288] and FIG 4. In Example 12, Applicant demonstrated that complete steric shields were also formed on an activatable anti-HER2 Fab (hHER2 Fab) and an activatable anti-mCTLA4 Fab (mCTLA-4 Fab) when each fusion fab was subject to transglutaminase treatment. See paragraphs [0323]-[0324], and FIGs 13A-13B. As noted above, neither US ‘875 or US ‘988, alone or in combination, teaches or suggests a transglutaminase reaction between an acyl donor-containing amino acid residue and an acyl acceptor-containing amino acid residue within a single molecule (e.g., a single activatable antibody). Nor do either of the cited references, alone or in combination, provide any guidance or direction that would lead a skilled artisan to reasonably expect that transglutaminase treatment would result in the formation of intramolecular, rather than intermolecular, isopeptide bonds. Claims 1-3, 7, 37-38, 40, 51, 53, 57, 59 and 67 are therefore not obvious over US ‘875 and US ‘988” (third paragraph of page 12 to first paragraph of page 13).
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argued that while US988 teaches intermolecular isopeptide bond, it does not teach intramolecular isopeptide bond.  However, this argument is not relevant because one of ordinary skill in the art would recognize “molecule” as “a group of atoms connected by covalent bond” and that the antibody comprising four polypeptide chains is a tetramer of four “molecules”.  One of ordinary skill in the art would also envision that transglutaminase would catalyze the formation of isopeptide as long as two reactive groups (acyl donor and acyl acceptor) are accessible into the active site of the enzyme regardless of whether the two reactive groups are from separate molecule or same molecule (i.e. intramolecular or intermolecular). 
Furthermore, US988 teaches “Transglutaminases are enzymes that catalyze the formation of an isopeptide bond between the γ-carboxamide group of glutamine of a payload peptide or protein and the ε-amino group of a lysine in a lysine-engineered XTEN (or an N-terminal amino group), thereby creating inter- or intramolecular cross-links between the XTEN and payload” [0041].  Therefore, instant claim 1 is obvious over prior art. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: sequence search shows that there is no prior art teaching the activatable antibody comprising S1 and S2 comprising amino acid sequence of any one of SEQ ID NO: 140-143 and 227.  


Conclusion
	No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643      

/Brad Duffy/Primary Examiner, Art Unit 1643